DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species V in the reply filed on June 25, 2021 is acknowledged.
Claims 7-8, 11-12, 15-18, 20-21, and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 7-8, 15-18, 20-21, and 29-31 are directed to non-elected Species I-IV and VI-XII.
The traversal is on the ground(s) that the Office action has failed to cite prior art and hence there is no evidence that the alleged species fail to include a common special technical feature.  This is not found persuasive because Examiner is not applying PCT rule 13.1 related to inventions but applying PCT Rule 13.2 which simply requires that the species lack the same or corresponding special technical features.   Additionally, the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Terminal Disclaimer
The terminal disclaimer filed on July 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/473744 & 16/473810 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 28, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji (U.S. 52010/0101727).
Referring to Figure 1 and paragraphs [0021]-[0028], Ji discloses a capacitive coupled RF vacuum etching apparatus constructed for etch operating under predetermined conditions and comprising:  a vacuum recipient also addressed as enclosure 11, (Fig. 1) in the vacuum recipient a plasma space (i.e. space above and below metal body 8, par.[0028]) in operational contact solely with one electrode arrangement consisting of a first electrode arrangement 1, 2, 8 and of a second electrode arrangement 14 facing the first electrode arrangement (Fig. 1); the first electrode arrangement 1, 2, 8 defining a first electrode surface exposed to the plasma space (Fig. 1, par.[0022]); the second electrode arrangement 14 defining a second electrode surface exposed to the plasma space, and comprising the surface of a workpiece carrier (Fig. 1); the first electrode surface 1, 2, 8 being larger than the second electrode surface 14 (Fig. 1); the first electrode arrangement being electrically connected to an output arrangement of a Rf generator arrangement 12 via a match box arrangement 9, generating a plasma supply Rf signal (Fig. 1, pars.[0021]-[0022]); wherein the first electrode arrangement 1, 2, 8 comprises a metal body 8 with opposing upper and lower surfaces and peripheral edges that are freely exposed to and fully immersed in a plasma space (i.e. space above and below metal body 8), the opposing upper and lower surfaces and the peripheral edges being a part of the first electrode surface (Fig. 1, par.[0028]).
With respect to claim 2, the capacitive coupled RF vacuum etching apparatus of Ji further includes wherein the metal body 8 comprises a pattern of through openings and/or through slits tailored so that, in operation, plasma burns in the through openings at the predetermined conditions (Fig. 1, par.[0023]).
With respect to claim 3, the capacitive coupled RF vacuum etching apparatus of Ji further includes wherein the first electrode surface comprises a first surface area 1 extending along a first plane, a second surface area 8 extending along a second plane, the first and second surface areas defining an interspace tailored so that, in operation, plasma is burning in and along the interspace at the predetermined conditions (Fig. 1). 
With respect to claim 4, the resulting apparatus of Ji further includes wherein the second electrode surface 14 comprises a surface area extending along a third plane and the first, second and third planes are parallel planes (Fig. 1). 
With respect to claim 5, the capacitive coupled RF vacuum etching apparatus of Ji further includes wherein the metal body is a plate 8 (Fig. 1, par.[0023]). 
With respect to claim 28, the capacitive coupled apparatus of Ji further includes shaped for rectangular or square substrates (Note. The shape of the substrate is not give patentable weight in apparatus claims.   “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Hence, the apparatus of Ji is capable of processing various shaped substrates.
With respect to claim 32, a method of etching or of manufacturing etched workpieces or substrates by making use of the capacitive coupled RF vacuum etching apparatus according to Ji (par.[0003]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (U.S. 2010/0101727) in view of Chen et al. (U.S. 2009/0139453).
The teachings of Ji have been discussed above.
Ji is silent on the Rf generator arrangement  generates at least one first plasmas supply signal at a very high frequency (vhf) at the output arrangement  and at least one second plasma supply signal at a high frequency (hf) lower than the very high frequency at the output arrangement, the first electrode arrangement is electrically connected via the match box arrangement to the output arrangement and is electrically supplied, in operation, by the first and by the second plasma supply signals; the second electrode arrangement is, at least during etching operation, electrically connected to a system ground tab.
Referring to Figure 1 and paragraph [0038], teach that it is conventionally known in a plasma chamber to operate the Rf generator arrangement to generate at least one first plasma supply signal at a very high frequency 324 at the output arrangement and at least one second plasma supply signal at a high frequency 326 lower than the very high frequency at the output arrangement, the first electrode arrangement is electrically connected via the match box arrangement 312 to the output arrangement and is electrically supplied, in operation, by the first and by the second plasma supply signals; the second electrode arrangement 316 is, at least during etching operation, electrically connected to a system ground tab to achieve the desired conditions for plasma processing.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ji such that the Rf generator arrangement  generates at least one first plasmas supply signal at a very high frequency (vhf) at the output arrangement  and at least one second plasma supply signal at a high frequency (hf) lower than the very high frequency at the output arrangement, the first electrode arrangement is electrically connected via the match box arrangement to the output arrangement and is electrically supplied, in operation, by the first and by the second plasma supply signals; the second electrode arrangement is, at least during etching operation, electrically connected to a system ground tab as taught by Chen et al. in order to achieve the desired conditions for plasma processing.   
With respect to claim 9, the capacitive coupled RF vacuum etching apparatus of Ji in view of Chen et al. further includes wherein there is valid:
10 MHz < fvhf < 400MHz,
or
1OMHz < fvhf < 300MHz
or
20 MHz < vhf < 300MHz
or
20 MHz < vhf < 100MHz.
and:
0.01 fvhf < fhf < 0.5 fvhf
or
0.05 fvhf < fhf < 0.5 fvhf. 
fhf being the frequency of the high frequency supply signal and fvhf the frequency of the very high frequency supply signal (par.[0035]).
 
With respect to claim 24, the capacity coupled RF vacuum etching apparatus according to of Ji in view of Chen et al. further includes the Rf generator arrangement generates at least one first plasmas supply signal at a very high frequency 324 at an output arrangement and at least one second plasma supply signal at a high frequency 326, lower than the very high frequency, at the output arrangement, the first electrode arrangement  is electrically connected via a match box arrangement 312 to the output arrangement and is electrically supplied, in operation, by the first and by the second plasma supply signals ; the second electrode arrangement 316 is electrically connected to a system ground tab the generator arrangement generating the first plasma supply signal at 60 MHz, the second plasma supply signal at about 13 Mhz (Chen et al.-par.[0035]). 
Claims 10, 13-14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (U.S. 2010/0101727) in view of Rauf et al. (U.S. 7,988,815).
The teachings of Ji have been discussed above.
Ji is silent on the wherein the capacitive coupled RF vacuum etching apparatus of Ji further includes wherein the workpiece carrier is drivingly movable  towards and from the first electrode arrangement. 
Referring to column 3, lines 9-11, Rauf et al. teach that it is conventionally known in the plasma processing art for the workpiece carrier 108 to be drivingly movable 110 towards and from the first electrode arrangement 112.  The workpiece carrier is typically moved to get the workpiece carrier in position for plasma processing or loading/unloading of the workpiece.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the workpiece carrier of Ji to be drivingly movable towards and from the first electrode arrangement as taught by Rauf since it conventionally known to be used to move the workpiece carrier into position for plasma processing or loading/unloading of the workpiece.  
With respect to claim 13, Ji disclose the capacitive coupled RF vacuum etching apparatus further includes wherein the enclosure 11 is subdivided in a pumping compartment comprising a pumping port  (par.[0023], i.e. vacuum level) and in an etching compartment comprising the first electrode arrangement 1, 2, 8 (Fig. 1).
 Ji is silent on wherein the compartments being separate by a shroud or rim having a pattern of through openings or through slits, tailored so, that, in operation, plasma does not burn therein at the predetermined etching conditions. 
Referring to Figure 1 and column 3, line 39-column 4, line 44, Rauf et al. teach a plasma processing apparatus wherein an enclosure 100 is subdivided in a pumping compartment comprising a pumping port 162 and in an etching compartment comprising the first electrode arrangement 112, the compartments being separate by a shroud or rim 200 having a pattern of through openings or through slits (i.e. grill pattern-col. 4, lines 42-44), tailored so, that, in operation, plasma does not burn therein at the predetermined etching conditions.  The shroud or rim 200 provides uniform electrical field distribution along with gas flow to the pumping port.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pumping compartment of Ji with a shroud or rim as taught by Rauf et al. in order to provide uniform electrical field distribution along with gas flow to the pumping port.  The resulting apparatus of Ji in view of Rauf et al. would yield the compartments being separate by a shroud or rim having a pattern of through openings or through slits, tailored so, that, in operation, plasma does not burn therein at the predetermined etching conditions. 
With respect to claim 14, Ji disclose the capacitive coupled RF vacuum etching apparatus further includes wherein the enclosure 11 is subdivided in a pumping compartment comprising a pumping port (par.[0023], i.e. vacuum level) and in an etching compartment comprising the first electrode arrangement 1, 2, 8 (Fig. 1), as stated above in claim 13, Ji in view of Rauf et al. teach the compartments being separate by a shroud or rim 200, the shroud or rim holding a frame 215 defining a workpiece access opening to the etching compartment, the frame 215 being held by the shroud or rim 200 by means of a multitude of spokes 210 mutually defining through-gaps between the pumping and the etching compartments, the though-gaps being tailored so that, in operation, plasma does not burn therein at the predetermined etching conditions, the frame being held by the rim or shroud by means of the spokes preferably in such a manner, that the frame may freely expand and retract under thermal loading (Rauf et al.-Figure 1 and column 3, line 39-column 4, line 44). 
With respect to claim 22, Ji disclose the capacitive coupled RF vacuum etching apparatus further includes wherein the enclosure 12, 68 is subdivided in a pumping compartment comprising a pumping port (par.[0023], i.e. vacuum level) and in an etching compartment comprising the first electrode arrangement 1, 2, 8 (Fig. 1), as stated above in claim 13, Ji in view of Rauf et al. teach the compartments being separate by a shroud or rim 200 having a pattern of through openings or through slits being tailored so that, in operation, plasma does not burn therein at the predetermined etching conditions, the shroud or rim (9) being a part of the enclosure or comprising a part of the enclosure and a part of the first electrode arrangement (Fig. 1).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (U.S. 2010/0101727) in view of Marakhtanov et al. (U.S. 2013/0327481).
The teachings of Ji have been discussed above.
Ji is silent on the wherein the shroud or rim being electrically connected to the workpiece support in the processing position by distinct, distributed and resilient contact members.
Referring to Figure 1 and paragraph [0025], Marakhtanov et al. teach that it is conventionally known in the plasma art for a shroud or rim 170 being electrically connected to the workpiece support in processing position by distinct, distributed and resilient contact members162 in order to improve azimuthal uniformity.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Ji with a shroud or rim being electrically connected to the workpiece support in the processing position by distinct, distributed and resilient contact members as taught by Marakhtanov et al. in order to improve azimuthal uniformity.  
Claims 19, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (U.S. 2010/0101727) in view of Maruyama et al. (U.S. 2016/0163515).
The teachings of Ji have been discussed above.
Ji fail to teach wherein the workpiece carrier comprises a channel arrangement adapted to receive a liquid heating or cooling medium.
Referring to paragraph [0029], Maruyama et al. that it is conventionally known in the art workpiece carrier comprises a channel arrangement adapted to receive a liquid cooling medium in order for the workpiece carrier to be controlled to have a preset temperature.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the workpiece carrier of Ji to comprise a channel arrangement adapted to receive a liquid heating or cooling medium as taught by Maruyama et al. in order for the workpiece carrier to be controlled to have a preset temperature.  
With respect to claim 33, Ji fails to teach wherein the etching being performed in a reactive gas atmosphere, preferably containing oxygen or oxygen and fluorine.
Referring to paragraph [0034], Maruyama et al. teach that it is conventionally known in the art to use a reactive gas atmosphere, preferably containing oxygen or oxygen and fluorine for a plasma etching process.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to providing the apparatus of Ji with a reactive gas atmosphere, preferably containing oxygen or oxygen and fluorine as taught by Maruyama et al. since it is conventionally known in the art to use for a plasma etching process.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (U.S. 2010/0101727) in view of Chen et al. (U.S. 2009/0090852).
The teachings of Ji have been discussed above.
Ji is silent on the predetermined, pressure condition for the etching being 0.1 to 0.5 Pa both limits included. 
Referring to paragraph [0030], Chen discloses a plasma etching system wherein the pressure in the plasma chamber may range from 0.1 mTorr to 10 mTorr for ease of plasma ignition and for efficient generation of plasma (par.[0040]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paterson's apparatus by setting the pressure condition for the etching being 0.1 mTorr to 10 mTorr, which reads on the claimed range of 0.1 Pa/0.75 mTorr to 0.5 Pa / 3.75 mTorr as taught by Chen et al. for ease of plasma ignition and for efficient generation of plasma.

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (U.S. 2010/0101727) in view of Tanaka et al. (U.S. 2007/0284043).
The teachings of Ji have been discussed above.
Ji is silent on wherein a spacing between a first part of the surrounding surface of the metal body freely exposed to and immersed in the plasma space(PL) and a second part of the first electrode surface, facing the first part is 10mm to 40 mm, preferably 20 mm.  Ji is  silent on wherein a spacing between a predominant part of the first electrode surface and facing the workpiece carrier and a predominant part of the surface of the workpiece carrier is 40mm to 80 mm, preferably 65 mm.
Referring to Figure 1 and paragraphs [0013]-[0014], [0034]-[0035], Tanaka discloses a plasma processing apparatus comprises an upper electrode 33 and lower electrode 20, wherein a spacing D between a predominant part of the upper/ first electrode 33 surface and a predominant part of the surface of the workpiece carrier 11 is 35 mm or 70 mm (par. [0013]-[0014], par. [0034]-[0035]), which encompasses the claimed spacing range of 10mm to 40 mm/40mm to 80 mm in order to sufficiently prevent an increase in leak rate of the thermally conductive gas (par. [0013]-[0014]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rauf's apparatus by including a spacing of preferably 20 mm between a first part of the surrounding surface of the metal body/first electrode freely exposed to and immersed in the plasma space and a second part of the first electrode surface and a spacing of preferably 65 mm between a predominant part of the first electrode surface and a predominant part of the surface of the workpiece carrier as taught in Tanaka et al. in order to sufficiently prevent an increase in leak rate of the thermally conductive gas.  
Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Ji et al. discloses a first electrode arrangement comprising a metal body with opposing upper and lower surfaces and peripheral edges that are freely exposed to and fully immersed in a plasma space, the opposing upper and lower surfaces and the peripheral edges being a part of the first electrode surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hwang’387 and Baek’850 teach a first electrode arrangement comprising a metal body with opposing upper and lower surfaces and peripheral edges that are freely exposed to and fully immersed in a plasma space, the opposing upper and lower surfaces and the peripheral edges being a part of the first electrode surface.  Wang et al.’259 teach a first electrode arrangement comprising a metal body with opposing upper and lower surfaces that are freely exposed to and fully immersed in a plasma space, the opposing upper and lower surfaces being a part of the first electrode surface.  
					
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716          

/RAM N KACKAR/Primary Examiner, Art Unit 1716